Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered May 18, 2004, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although several of the prosecutor’s comments during summation would have been better left unsaid, in light of the nature and quality of the evidence, coupled with the court’s instructions to the jury, reversal is not warranted (see People v Galloway, 54 NY2d 396 [1981]). Schmidt, J.P., Santucci, Mastro and Fisher, JJ., concur.